--------------------------------------------------------------------------------

Exhibit 10.11



EXECUTION VERSION
 
FINANCED CONDITIONAL NOVATION AGREEMENT
 
THIS FINANCED CONDITIONAL NOVATION AGREEMENT, dated as of January 23, 2020 (this
“Agreement”) is entered into among BRISTOW GROUP INC., a Delaware corporation
(“Transferor”), ERA GROUP INC., a Delaware corporation (“Transferee”), and PK
AIRFINANCE S.À R.L., a company organized and existing under the applicable laws
of Luxembourg, having its registered office at 6-d route de Trèves, L-2633
Senningerberg, Luxembourg, in its capacity as security trustee (the “Remaining
Party”) under the Credit Agreement (as defined below).
 
RECITALS
 
WHEREAS, Transferor executed and delivered to the Remaining Party that certain
Guarantee, dated as of July 17, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), which is set forth in Schedule 1 hereto and was made in respect of
that certain Credit Agreement of even date therewith (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Bristow Equipment Leasing Ltd., as the borrower, PK
AirFinance S.à r.l,, as agent, the Remaining Party, as security trustee, and the
financial institutions named therein as lenders in respect of the financing or
refinancing, as the case may be, of the Aircraft listed in Schedule 2 hereto
(capitalized words used herein and not otherwise defined having the meanings
assigned to such terms in the Guarantee).
 
WHEREAS, upon the consummation of that certain Agreement and Plan of Merger of
even date herewith by and among Transferee, Ruby Redux Merger Sub, Inc., a
Delaware corporation (“Merger Sub”), and Transferor (the “Merger Agreement”),
each of Transferor and Transferee desires that the Remaining Party (acting on
the instructions of all of the Lenders) (1) waives compliance with the
requirements of Section 4.6 of the Guarantee, and (2) agrees in accordance with
Section 8.4 of the Guarantee, and in consideration for such waiver and agreement
and other valuable consideration, that Transferor transfer by novation to
Transferee, and Transferee accept (on the terms set forth herein) the transfer
by novation of, all the rights, duties, liabilities and obligations of
Transferor under and in respect of the Guarantee, in exchange for Transferee’s
assumption of the same duties, liabilities and obligations; and
 
WHEREAS, the parties hereto desire to enter into this Agreement as of the date
hereof (the “Effective Date”) prior to the date of the consummation of the
transaction contemplated by the Merger Agreement (the “Novation Date”), in order
to establish the process for and conditions under which such novation shall
occur;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby irrevocably agree as
follows:
 
1.    Novation and Transfer. With effect from and including the Novation Date:
 


a.
Transferor transfers by novation to Transferee, and Transferee accepts the
transfer by novation of, all the rights, duties, liabilities and obligations of
Transferor, regardless of whether such rights, duties, liabilities or
obligations occurred or existed prior to, or occur or exist after, the Novation
Date, and the Remaining Party accepts Transferee as its sole counterparty with
respect to the Guarantee as if Transferee was named as the Guarantor therein on
the date the Guarantee was entered into.

 


b.
Transferee hereby agrees to be bound by the Guarantee in accordance with its
terms and conditions as if Transferee had at all times been a party to the
Guarantee in place of Transferor.



- 1 -

--------------------------------------------------------------------------------


c.
Transferee hereby (i) makes all recitals, representations, warranties, covenants
(including, for the avoidance of doubt, Sections 4.9 and 4.10 of the Guarantee)
and agreements made by Transferor in, and (ii) assumes and agrees to perform all
obligations, duties, and liabilities of Transferor under (including all such
obligations, duties and liabilities arising prior to the Novation Date), the
Guarantee as if Transferee had at all times been a party to the Guarantee as the
Guarantor.

 


d.
Transferor and the Remaining Party each releases and discharges the other from
further obligations or liabilities under or with respect to the Guarantee (to
the extent arising under the Guarantee) and their respective rights against each
other thereunder are cancelled.

 


e.
The Guarantee shall be deemed novated and constitute a guaranty and indemnity
given by the Transferee to the Remaining Party on the terms set forth therein.

 


f.
For all purposes of the Credit Agreement and each other Loan Document that
incorporates the definitions of the Credit Agreement, the “Guarantor” shall mean
Transferee.

 
2.    Conditions to Effective Date and Novation Date; Effectiveness Under
Guarantee.
 


a.
The Effective Date of this Agreement is subject to the receipt by the parties
hereto of counterparts of this Agreement executed by Transferor, Transferee and
the Remaining Party.

 


b.
The Novation Date of this Agreement is subject to the occurrence of the
Effective Date, the consummation of the Merger Agreement, and the satisfaction
(or waiver) of the following conditions precedent:

 


i.
Receipt by the Remaining Party of a certificate signed by the officer of
Transferee certifying as to the consummation and effectiveness of the Merger
Agreement and the satisfaction of the conditions to the occurrence of the
Novation Date, and certifying that all approvals, consents, orders, or
authorizations of, or filings or registrations with, any Governmental Authority
or any third party necessary for the effectiveness of the transactions
contemplated hereby, or the legality, validity, binding effect or enforceability
of the Transferee’s obligations hereunder (except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity), have been obtained or made;

 


ii.
The absence of any action or proceeding or governmental action having been
instituted or threatened in writing before any court or governmental authority,
or any order, judgment, or decree having been issued or proposed in writing to
be issued by any court or governmental authority on the Novation Date to set
aside, restrain, enjoin or prevent the transactions contemplated hereby; and

 


iii.
Receipt by the Remaining Party of an incumbency certificate or equivalent
corporate authority of the Transferee naming the persons authorized to execute
this Agreement and certifying as to such authority, and an opinion of
Transferee’s counsel confirming that the Guarantee is the legal, valid and
binding obligation of Transferee, enforceable against Transferee, in accordance
with its terms and otherwise in form and substance reasonably acceptable to the
Remaining Party (with reasonable and customary assumptions and qualifications).



- 2 -

--------------------------------------------------------------------------------

3.    Representations and Warranties. By their execution hereof, Transferor and
Transferee (for the purposes of this Section, each a “Novation Party”) hereby
represent and warrant to the Remaining Party as follows:
 


a.
Each such Novation Party is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;

 


b.
Such Novation Party has the right, power and authority and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Agreement in accordance with its terms; and

 


c.
This Agreement has been duly executed and delivered by its duly authorized
officers, and constitutes the legal, valid and binding obligation of such
Novation Party, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 
4.    Miscellaneous.
 


a.
Acknowledgment. The Remaining Party acknowledges that Transferor will merge with
Merger Sub on the Novation Date; but Transferee will not be party to such merger
and, as a consequence of the occurrence of the Novation Date, Transferee will be
bound by the Guarantee, so the merger of Transferor and Merger Sub will not
require compliance with Section 4.6 of the Guarantee, and, to the extent
compliance is required by Section 4.6 of the Guarantee because such merger is a
condition precedent to the Novation Date, the Remaining Party (acting on the
instructions of all of the Lenders), pursuant to Section 8.4 of the Guarantee,
hereby waives Transferor’s compliance with the requirements of such Section.

 


b.
Governing Law; Jurisdiction. This Agreement shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof other than Section 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York. Without limiting the foregoing, the
terms of Sections 9.2 to 9.4 (including the appointment by the Guarantor of an
agent by the Transferee as its agent for the service of process in New York with
respect to any dispute arising out of or relating to this Agreement) are hereby
incorporated herein by reference, mutatis mutandis.

 


c.
Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 


d.
Severability. If any provision of this Amendment is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.



- 3 -

--------------------------------------------------------------------------------


e.
Loan Document. This Agreement shall constitute a “Loan Document” under and as
defined in the Credit Agreement or other Loan Document that incorporates the
defined terms of the Credit Agreement.

 


f.
Entirety. This Agreement represent the entire agreement of the parties hereto,
and supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the transactions
contemplated herein.

 


g.
Further Assurances. Each party hereto agrees to take such further actions and to
execute, acknowledge and deliver all such further documents as are reasonably
requested by another party for carrying out the purposes of this Agreement.

 


h.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 


i.
Amendment. This Agreement may be amended or modified only by an agreement in
writing executed by all Parties and expressly identified as an amendment or
modification.

 


j.
Third Parties. The provisions of Section 1.3 of the Guarantee are hereby
incorporated herein by reference, mutatis mutandis.

 
[Remainder of page intentionally blank]
 
- 4 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
TRANSFEROR:
     
BRISTOW GROUP INC.
     
By:
/s/ Brian J. Allman
   
Name: Brian J. Allman
 
Title: Senior Vice President and Chief Fiancial Officer




 
TRANSFEREE:
     
ERA GROUP INC.
     
By:
/s/ Christopher S. Bradshaw
   
Name: Christopher S. Bradshaw
 
Title: President & Chief Executive Officer




 
REMAINING PARTY:
     
PK AIRFINANCE S.À R.L.,
 
  as Security Trustee
     
By:
/s/ Yvonne Chenery
   
Name: Yvonne Chenery
 
Title: SVP Contracts
     
By:
/s/ Frank Withofs
   
Name: Frank Withofs
 
Title: Treasurer, SVP Portfolio Manager



Signature Page to Conditional Novation Agreement



--------------------------------------------------------------------------------

SCHEDULE
GUARANTEE
 
- 6 -

--------------------------------------------------------------------------------

SCHEDULE 2
AIRCRAFT
 
No.
MSN
Model No.


Borrower
1.

31310
AW139


Bristow Equipment Leasing Ltd.
2.

31583
AW139


Bristow Equipment Leasing Ltd.
3.

41339
AW139


Bristow Equipment Leasing Ltd.
4.

41370
AW139


Bristow Equipment Leasing Ltd.
5.

41378
AW139


Bristow Equipment Leasing Ltd.
6.

761044
S-76D


Bristow Equipment Leasing Ltd.
7.

761045
S-76D


Bristow Equipment Leasing Ltd.
8.

761046
S-76D


Bristow Equipment Leasing Ltd.
9.

761070
S-76D


Bristow Equipment Leasing Ltd.
0.

761071
S-76D


Bristow Equipment Leasing Ltd.
1.

920011
S-92A


Bristow Equipment Leasing Ltd.
2.

920012
S-92A


Bristow Equipment Leasing Ltd.
3.

920025
S-92A


Bristow Equipment Leasing Ltd.
4.

920065
S-92A


Bristow Equipment Leasing Ltd.
5.

920066
S-92A


Bristow Equipment Leasing Ltd.
6.

920068
S-92A


Bristow Equipment Leasing Ltd.
7.

920070
S-92A


Bristow Equipment Leasing Ltd.
8.

920075
S-92A


Bristow Equipment Leasing Ltd.
9.

920082
S-92A


Bristow Equipment Leasing Ltd.
10.

920103
S-92A


Bristow Equipment Leasing Ltd.
11.

920124
S-92A


Bristow Equipment Leasing Ltd.
12.

920159
S-92A


Bristow Equipment Leasing Ltd.
13.

920221
S-92A


Bristow Equipment Leasing Ltd.
14.

920228
S-92A


Bristow Equipment Leasing Ltd.



- 7 -

--------------------------------------------------------------------------------

Execution Version


CONDITIONAL NOVATION AGREEMENT
 
THIS CONDITIONAL NOVATION AGREEMENT, dated as of May 29, 2020 (this
“Agreement”), is entered into among BRISTOW GROUP INC., a Delaware corporation
(“Transferor”), ERA GROUP INC., a Delaware corporation (“Transferee”), BRISTOW
AIRCRAFT LEASING LIMITED, a company limited by shares incorporated under the law
of England and Wales, as the borrower (“Borrower”), LOMBARD NORTH CENTRAL PLC,
in its capacity as administrative agent for the Lenders under the Credit
Agreement (as hereafter defined) (“Administrative Agent”), LOMBARD NORTH CENTRAL
PLC, in its capacity as security trustee for the Lenders under the Credit
Agreement (as hereinafter defined) (“Security Trustee”), and LOMBARD NORTH
CENTRAL PLC, as sole lender (“Sole Lender”; the Administrative Agent, Security
Trustee, and Sole Lender, collectively the “Remaining Party”).
 
RECITALS
 
WHEREAS, Transferor executed and delivered to the Remaining Party that certain
Guaranty, dated as of January 20, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
which is made in respect of that certain Term Loan Credit Agreement, dated as of
November 11, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
Administrative Agent, Security Trustee, and the financial institutions named
therein as lenders (capitalized words used herein but not otherwise defined have
the meaning assigned to such terms in the Guaranty);
 
WHEREAS, upon the consummation of that certain Agreement and Plan of Merger,
dated January 23, 2020, by and among Transferee, Ruby Redux Merger Sub, Inc., a
Delaware corporation (“Merger Sub”), and Transferor (the “Merger Agreement”),
Transferor desires to transfer by novation to Transferee, and Transferee agrees
to accept (on the terms set forth herein) the transfer by novation of all the
rights and obligations of Transferor under and in respect of the Guaranty, in
exchange for Transferee’s assumption of the same obligations; and
 
WHEREAS, the parties hereto desire to enter into this Agreement as of the date
hereof (the “Effective Date”) prior to the date of the consummation of the
transaction contemplated by the Merger Agreement (the “Novation Date”), in order
to establish the process for and conditions under which such novations shall
occur;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby irrevocably agree as
follows:
 


1.
Novation and Transfer.  With effect from and including the Novation Date:

 


a.
Transferor transfers by novation to Transferee, and Transferee accepts the
transfer by novation of all the rights, duties and obligations of Transferor,
and the Remaining Party accepts Transferee as its sole counterparty with respect
the Guaranty.

 


b.
Transferee hereby agrees to be bound by the Guaranty in accordance with its
terms and conditions as if Transferee had at all times been a party to the
Guaranty in place of Transferor.

 


c.
Transferee hereby (i) makes all representations, warranties, covenants and
agreements made by Transferor in, and (ii) assumes all obligations, duties, and
liabilities of Transferor under (including all such obligations, duties and
liabilities arising prior to the Novation Date) the Guaranty as if Transferee
had at all times been a party to the Guaranty.

 

--------------------------------------------------------------------------------


d.
Transferor and the Remaining Party each releases and discharges the other from
further obligations or liabilities under or with respect to the Guaranty (to the
extent arising under the Guaranty) and their respective rights against each
other thereunder are cancelled.

 


e.
For all purposes of the Credit Agreement and the other Loan Documents, the
“Guarantor” shall mean Transferee.

 


2.
Conditions to Effective Date and Novation Date; Effectiveness Under Guaranty.

 


a.
The Effective Date of this Agreement is subject to the receipt by the parties
hereto of counterparts of this Agreement executed by Transferor, Transferee and
the Remaining Party.

 


b.
The Novation Date of this Agreement is subject to the occurrence of the
Effective Date, the consummation of the Merger Agreement, and the satisfaction
(or waiver) of the following conditions precedent:

 


i.
Receipt by the Administrative Agent of a certificate signed by the officer of
Transferee certifying as to the consummation and effectiveness of the Merger
Agreement; and

 


ii.
Receipt by the Administrative Agent of an opinion of Transferee’s counsel
confirming that the Guaranty is the legal, valid and binding obligation of
Transferee, enforceable against Transferee in accordance with its terms and
otherwise in form and substance reasonably acceptable to the Remaining Party
(with reasonable and customary assumptions and qualifications).

 


3.
Representations and Warranties.

 


a.
By its execution hereof, each of Transferor, Transferee, Borrower,
Administrative Agent, Security Trustee and Sole Lender (for the purposes of this
Section, each a “Novation Party”) hereby represents and warrants to the other
parties hereto, on the Effective Date and Novation Date, as follows:

 


i.
Each such Novation Party is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;

 


ii.
Such Novation Party has the right, power and authority and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Agreement in accordance with its terms; and

 


iii.
This Agreement has been duly executed and delivered by its duly authorized
officer, and constitutes the legal, valid and binding obligation of such
Novation Party, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 
2

--------------------------------------------------------------------------------


b.
By its execution hereof, the Administrative Agent represents and warrants to
Transferor and Transferee, on the Effective Date and Novation Date, that Lender
is the sole Lender under the Credit Agreement and no additional Lender consent
is required to amend the Credit Agreement, to release Transferor under the
Guaranty, to novate the Guaranty to Transferee, or to take any other action
contemplated by this Agreement.

 


4.
Miscellaneous.

 


a.
Acknowledgment.  Each Remaining Party acknowledges that Transferor will merge
with Merger Sub on the Novation Date; but Transferee will not be party to such
merger and, as a consequence of the occurrence of the Novation Date, Transferee
will be bound by the Guaranty, so the merger of Transferor and Merger Sub will
not require compliance with Section 10 of the Guaranty, and, to the extent
compliance is required by Section 10 of the Guaranty because such merger is a
condition precedent to the Novation Date, the applicable Remaining Party hereby
confirms Transferor's compliance with the requirements of such Section.

 


b.
Governing Law; Jurisdiction.  This Agreement shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof other than Section 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.  Without limiting the foregoing, the
terms of Sections 9.2 and 9.3 of the Guaranty shall be incorporated herein by
reference, mutatis mutandis.

 


c.
Counterparts; Electronic Execution.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 


d.
Severability.  If any provision of this Amendment is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 


e.
Loan Document.  This Agreement shall constitute a “Loan Document” under and as
defined in the Credit Agreement.

 


f.
Entirety.  This Agreement represents the entire agreement of the parties hereto,
and supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the transactions
contemplated herein.

 


g.
Further Assurances.  Each party hereto agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by another party for carrying out the purposes of this Agreement.

 


h.
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 


i.
Amendment.  This Agreement may be amended or modified only by an agreement in
writing executed by all Parties and expressly identified as an amendment or
modification.

 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
TRANSFEROR:
     
BRISTOW GROUP INC.
     
By:
/s/ Geoffrey L. Carpenter
   
Name: Geoffrey L. Carpenter
 
Title:   Vice President and Treasurer
     
BORROWER:
     
BRISTOW AIRCRAFT LEASING LIMITED
 
as BORROWER
       
By:
/s/ Geoffrey L. Carpenter
   
Name: Geoffrey L. Carpenter
 
Title:   Manager



Signature Page to Conditional Novation Agreement – Lombard (BALL)



--------------------------------------------------------------------------------

 
TRANSFEREE:
     
ERA GROUP INC.
     
By:
/s/ Chris Bradshaw
   
Name: Chris Bradshaw
 
Title: President & CEO



Signature Page to Conditional Novation Agreement – Lombard (BALL)



--------------------------------------------------------------------------------

 
REMAINING PARTY:
     
LOMBARD NORTH CENTRAL PLC,
 
as SECURITY TRUSTEE
     
By:
/s/ Richard Waters
   
Name: Richard Waters
 
Title: Attorney
     
LOMBARD NORTH CENTRAL PLC,
 
as ADMINISTRATIVE AGENT
     
By:
/s/ Richard Waters
   
Name: Richard Waters
 
Title: Attorney
     
LOMBARD NORTH CENTRAL PLC,
 
as SOLE LENDER
     
By:
/s/ Richard Waters
   
Name: Richard Waters
 
Title: Attorney



Signature Page to Conditional Novation Agreement – Lombard (BALL)



--------------------------------------------------------------------------------

Execution Version


CONDITIONAL NOVATION AGREEMENT
 
THIS CONDITIONAL NOVATION AGREEMENT, dated as of May 29, 2020 (this
“Agreement”), is entered into among BRISTOW GROUP INC., a Delaware corporation
(“Transferor”), ERA GROUP INC., a Delaware corporation (“Transferee”), BRISTOW
U.S. LEASING LLC, a Delaware limited liability company (“Borrower”), LOMBARD
NORTH CENTRAL PLC, in its capacity as administrative agent for the Lenders under
the Credit Agreement (as hereafter defined) (“Administrative Agent”), LOMBARD
NORTH CENTRAL PLC, in its capacity as security trustee  for the Lenders under
the Credit Agreement (as hereinafter defined) (“Security Trustee”), and LOMBARD
NORTH CENTRAL PLC, as sole lender (“Sole Lender”; the Administrative Agent,
Security Trustee, and Sole Lender, collectively the “Remaining Party”).
 
RECITALS
 
WHEREAS, Transferor executed and delivered to the Remaining Party that certain
Guaranty, dated as of December 19, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
which is made in respect of that certain Term Loan Credit Agreement, dated as of
November 11, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
Administrative Agent, Security Trustee, and the financial institutions named
therein as lenders (capitalized words used herein but not otherwise defined have
the meaning assigned to such terms in the Guaranty);
 
WHEREAS, upon the consummation of that certain Agreement and Plan of Merger,
dated January 23, 2020, by and among Transferee, Ruby Redux Merger Sub, Inc., a
Delaware corporation (“Merger Sub”), and Transferor (the “Merger Agreement”),
Transferor desires to transfer by novation to Transferee, and Transferee agrees
to accept (on the terms set forth herein) the transfer by novation of all the
rights and obligations of Transferor under and in respect of the Guaranty, in
exchange for Transferee’s assumption of the same obligations; and
 
WHEREAS, the parties hereto desire to enter into this Agreement as of the date
hereof (the “Effective Date”) prior to the date of the consummation of the
transaction contemplated by the Merger Agreement (the “Novation Date”), in order
to establish the process for and conditions under which such novations shall
occur;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby irrevocably agree as
follows:
 


1.
Novation and Transfer.  With effect from and including the Novation Date:

 


a.
Transferor transfers by novation to Transferee, and Transferee accepts the
transfer by novation of all the rights, duties and obligations of Transferor,
and the Remaining Party accepts Transferee as its sole counterparty with respect
the Guaranty.

 


b.
Transferee hereby agrees to be bound by the Guaranty in accordance with its
terms and conditions as if Transferee had at all times been a party to the
Guaranty in place of Transferor.

 


c.
Transferee hereby (i) makes all representations, warranties, covenants and
agreements made by Transferor in, and (ii) assumes all obligations, duties, and
liabilities of Transferor under (including all such obligations, duties and
liabilities arising prior to the Novation Date) the Guaranty as if Transferee
had at all times been a party to the Guaranty.

 

--------------------------------------------------------------------------------


d.
Transferor and the Remaining Party each releases and discharges the other from
further obligations or liabilities under or with respect to the Guaranty (to the
extent arising under the Guaranty) and their respective rights against each
other thereunder are cancelled.

 


e.
For all purposes of the Credit Agreement and the other Loan Documents, the
“Guarantor” shall mean Transferee.

 


2.
Conditions to Effective Date and Novation Date; Effectiveness Under Guaranty.

 


a.
The Effective Date of this Agreement is subject to the receipt by the parties
hereto of counterparts of this Agreement executed by Transferor, Transferee and
the Remaining Party.

 


b.
The Novation Date of this Agreement is subject to the occurrence of the
Effective Date, the consummation of the Merger Agreement, and the satisfaction
(or waiver) of the following conditions precedent:

 


i.
Receipt by the Administrative Agent of a certificate signed by the officer of
Transferee certifying as to the consummation and effectiveness of the Merger
Agreement; and

 


ii.
Receipt by the Administrative Agent of an opinion of Transferee’s counsel
confirming that the Guaranty is the legal, valid and binding obligation of
Transferee, enforceable against Transferee in accordance with its terms and
otherwise in form and substance reasonably acceptable to the Remaining Party
(with reasonable and customary assumptions and qualifications).

 


3.
Representations and Warranties.

 


a.
By its execution hereof, each of Transferor, Transferee, Borrower,
Administrative Agent, Security Trustee and Sole Lender (for the purposes of this
Section, each a “Novation Party”) hereby represents and warrants to the other
parties hereto, on the Effective Date and Novation Date, as follows:

 


i.
Each such Novation Party is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;

 


ii.
Such Novation Party has the right, power and authority and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Agreement in accordance with its terms; and

 


iii.
This Agreement has been duly executed and delivered by its duly authorized
officer, and constitutes the legal, valid and binding obligation of such
Novation Party, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.



2

--------------------------------------------------------------------------------


b.
By its execution hereof, the Administrative Agent represents and warrants to
Transferor and Transferee, on the Effective Date and Novation Date, that Lender
is the sole Lender under the Credit Agreement and no additional Lender consent
is required to amend the Credit Agreement, to release Transferor under the
Guaranty, to novate the Guaranty to Transferee, or to take any other action
contemplated by this Agreement.

 


4.
Miscellaneous.

 


a.
Acknowledgment.  Each Remaining Party acknowledges that Transferor will merge
with Merger Sub on the Novation Date; but Transferee will not be party to such
merger and, as a consequence of the occurrence of the Novation Date, Transferee
will be bound by the Guaranty, so the merger of Transferor and Merger Sub will
not require compliance with Section 10 of the Guaranty, and, to the extent
compliance is required by Section 10 of the Guaranty because such merger is a
condition precedent to the Novation Date, the applicable Remaining Party hereby
confirms Transferor's compliance with the requirements of such Section.

 


b.
Governing Law; Jurisdiction.  This Agreement shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof other than Section 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.  Without limiting the foregoing, the
terms of Sections 9.2 and 9.3 of the Guaranty shall be incorporated herein by
reference, mutatis mutandis.

 


c.
Counterparts; Electronic Execution.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 


d.
Severability.  If any provision of this Amendment is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 


e.
Loan Document.  This Agreement shall constitute a “Loan Document” under and as
defined in the Credit Agreement.

 


f.
Entirety.  This Agreement represents the entire agreement of the parties hereto,
and supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the transactions
contemplated herein.

 


g.
Further Assurances.  Each party hereto agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by another party for carrying out the purposes of this Agreement.

 


h.
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 


i.
Amendment.  This Agreement may be amended or modified only by an agreement in
writing executed by all Parties and expressly identified as an amendment or
modification.

 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
TRANSFEROR:
     
BRISTOW GROUP INC.
     
By:
/s/ Geoffrey L. Carpenter
   
Name: Geoffrey L. Carpenter
 
Title:   Vice President and Treasurer
     
BORROWER:
     
BRISTOW U.S. LEASING LLC
 
as BORROWER
         
By:
/s/ Geoffrey L. Carpenter
   
Name: Geoffrey L. Carpenter
 
Title:   Manager



Signature Page to Conditional Novation Agreement – Lombard (BULL)



--------------------------------------------------------------------------------

 
TRANSFEREE:
     
ERA GROUP INC.
     
By:
/s/ Chris Bradshaw
   
Name: Chris Bradshaw
 
Title: President & CEO



Signature Page to Conditional Novation Agreement – Lombard (BULL)



--------------------------------------------------------------------------------

 
REMAINING PARTY:
     
LOMBARD NORTH CENTRAL PLC,
 
as SECURITY TRUSTEE
     
By:
/s/ Richard Waters
   
Name: Richard Waters
 
Title: Attorney
     
LOMBARD NORTH CENTRAL PLC,
 
as ADMINISTRATIVE AGENT
     
By:
/s/ Richard Waters
   
Name: Richard Waters
 
Title: Attorney
     
LOMBARD NORTH CENTRAL PLC,
 
as SOLE LENDER
     
By:
/s/ Richard Waters
   
Name: Richard Waters
 
Title: Attorney



Signature Page to Conditional Novation Agreement – Lombard (BULL)



--------------------------------------------------------------------------------

Execution Version


CONDITIONAL NOVATION AND AMENDMENT AGREEMENT
 
THIS CONDITIONAL NOVATION AND AMENDMENT AGREEMENT, dated as of June 10, 2020
(this “Agreement”), is entered into among BRISTOW GROUP INC., a Delaware
corporation (“Transferor”), ERA GROUP INC., a Delaware corporation
(“Transferee”), BRISTOW U.S. LLC, a Louisiana limited liability company, as
borrower (“Borrower”), MACQUARIE BANK LIMITED, in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), MACQUARIE
BANK LIMITED, in its capacity as the security agent for the Lenders (in such
capacity, the “Security Agent”), and MACQUARIE LEASING LLC, as sole Lender (“MCQ
Leasing”) (each of MCQ Leasing, Administrative Agent and Security Agent, a
“Remaining Party” and collectively, the “Remaining Parties”).
 
RECITALS
 
WHEREAS, Transferor executed and delivered to the Remaining Parties and all
other Lenders from time to time party to the Credit Agreement (as hereafter
defined) that certain Parent Guaranty, dated as of March 7, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, including by the Omnibus Amendment dated as of October 31, 2019, the
“Guaranty”), which is made in respect of that certain Term Loan Credit
Agreement, dated as of February 1, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, including by the
First Amendment to Term Loan Credit Agreement dated as of March 7, 2017, the
Second Amendment to Term Loan Credit Agreement and Limited Waiver dated as of
August 14, 2018 and the Omnibus Amendment dated as of October 31, 2019, the
“Existing Credit Agreement”, as amended hereby the “Amended Credit Agreement”),
among Borrower, Administrative Agent, Security Agent, and the lenders from time
to time party thereto (capitalized words used herein but not otherwise defined
have the meaning assigned to such terms (whether by reference to another
document or otherwise) in the Guaranty);
 
WHEREAS, Borrower, Administrative Agent and Security Agent entered into that
certain Insurance Supplemental Agreement, dated as of February 1, 2017 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Existing Insurance Supplemental Agreement”, as amended hereby, the
“Amended Insurance Supplemental Agreement”);
 
WHEREAS, Borrower, Administrative Agent, and Security Agent entered into that
certain Maintenance, Operations, and Assignment Supplemental Agreement, dated as
of February 1, 2017 (as amended, restated supplemented, replaced or otherwise
modified from time to time, including by the Omnibus Amendment dated as of
October 31, 2019, the “Existing Maintenance Supplemental Agreement”, as amended
hereby, the “Amended Maintenance Supplemental Agreement”; and, together with the
Amended Credit Agreement and Amended Insurance Supplemental Agreement, the
“Amended Loan Documents”);
 
WHEREAS, upon the consummation of that certain Agreement and Plan of Merger,
dated January 23, 2020, by and among Transferee, Ruby Redux Merger Sub, Inc., a
Delaware corporation (“Merger Sub”), and Transferor (the “Merger Agreement”),
(1) Transferor desires to transfer by novation to Transferee, and Transferee
agrees to accept (on the terms set forth herein) the transfer by novation of all
the rights and obligations of Transferor under and in respect of the Guaranty,
in exchange for Transferee’s assumption of the same obligations and (2)
Transferee and the Remaining Parties desire to amend the Existing Credit
Agreement, the Existing Insurance Supplemental Agreement, and the Existing
Maintenance Supplemental Agreement as more fully described on Schedule 1; and
 

--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to enter into this Agreement as of the date
hereof (the “Effective Date”) prior to the date of the consummation of the
transaction contemplated by the Merger Agreement (such date, as confirmed by
written notice to the Remaining Parties in the form set forth in Schedule 2
hereto, the “Novation Date”), in order to establish the process for and
conditions under which such novations and amendments shall occur;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby irrevocably agree as
follows:
 


1.
Novation and Transfer.  With effect from and including the Novation Date:

 


a.
Transferor releases each Remaining Party from all duties and obligations to
Transferor, regardless of whether such rights, duties, liabilities or
obligations occurred or existed prior to, or occur or exist after, the Novation
Date, and the Transferor accepts that it has no further rights with respect to
the Guaranty against each such Remaining Party.

 


b.
Each Remaining Party releases the Transferor from the Transferor’s obligations,
duties and liabilities to the Remaining Parties under the Guaranty and each
Remaining Party agrees that it has no further rights against the Transferor
under the Guaranty.

 


c.
Transferee hereby assumes all obligations, duties, and liabilities of Transferor
under (including all such obligations, duties and liabilities arising prior to
the Novation Date) the Guaranty as if Transferee had at all times been a party
to the Guaranty.

 


d.
Each Remaining Party accepts the assumption by the Transferee of the obligations
and liabilities under or with respect to the Guaranty (to the extent arising
under the Guaranty) and each Remaining Party acknowledges that its obligations,
duties and liabilities under or with respect to the Guaranty are owed to the
Transferee.

 


e.
Each Remaining Party agrees not to assert against the Transferee any claim
occurring prior to the Novation Date which it may have or have had against the
Transferor under the Guaranty prior to the Novation Date.

 


2.
Amendments.  With effect from and including the Novation Date, the Transferee,
the Borrower and the Remaining Parties hereby agree to amend each of the
Existing Credit Agreement, the Existing Insurance Supplemental Agreement and the
Existing Maintenance Supplemental Agreement as set forth in Schedule 1 attached
hereto.

 


3.
Conditions to Effective Date and Novation Date; Effectiveness Under Guaranty.

 


a.
The Effective Date of this Agreement is subject to the receipt by the parties
hereto of counterparts of this Agreement executed by Transferor, Transferee and
each Remaining Party.

 


b.
The novation, transfer and amendments set out in Sections 1 and 2 above are
subject to the occurrence of the Effective Date, the consummation of the Merger
Agreement, and the satisfaction (or waiver) of the following conditions
precedent:

 
2

--------------------------------------------------------------------------------


i.
Receipt by the Administrative Agent of a certificate signed by an officer of
Transferee certifying (1) as to the consummation and effectiveness of the Merger
Agreement pursuant to the terms thereof,  and (2) that the terms of the Merger
Agreement on the Novation Date relating to the ownership structure of each of
the Transferee and the Merger Sub are the same as those filed by Transferee with
the United States Securities and Exchange Commission (the “SEC”) on January 23,
2020 (the “filing date”), except that, to the extent that any terms of the
Merger Agreement on the Novation Date that differ from those filed by Transferee
with the SEC on the filing date, such differences not to include any terms
specified in clause (2) above, such changes do not affect the ownership of
Transferor, Transferee or Borrower and are not otherwise materially adverse to
the interests of the Remaining Parties as compared to those filed by Transferee
with the SEC on the filing date; and

 


ii.
Receipt by the Administrative Agent of an opinion of Transferee’s counsel
confirming that the Guaranty is the legal, valid and binding obligation of
Transferee substantially in the form provided to the Remaining Parties prior to
the Effective Date or otherwise in form and substance reasonably acceptable to
the Remaining Parties (with reasonable and customary assumptions, exceptions and
qualifications).

 


4.
Representations and Warranties.

 
a.  To induce the Remaining Parties to enter into this Agreement, each of
Transferor, Transferee and Borrower (for the purposes of this Section, each a
“Bristow Party”) hereby represents and warrants to the Remaining Parties as
follows:
 


i.
Each such Bristow Party is duly organized and validly existing under the laws of
the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;

 


ii.
Such Bristow Party has the right, power and authority and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Agreement in accordance with its terms;

 


iii.
The execution, delivery and performance by such Bristow Party of this Agreement
(1) do not require any consent or approval or, registration or filing with, or
any action by, any Governmental Authority, (2) will not violate any Requirements
of Law applicable to such Bristow Party or any judgment, order or ruling of any
Governmental Authority, (3) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on such
Bristow Party or any of its assets or give rise to a right thereunder to require
any payment to be made by such Bristow Party, and (4) will not result in the
creation or imposition of any Lien on any asset of such Bristow Party prohibited
under the Loan Documents;

 


iv.
After giving effect to this Agreement, the representations and warranties
contained in the Loan Documents are true and correct in all material respects
(or, in the case of any such representation or warranty under the Loan Documents
already qualified as to materiality, in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date (for
the avoidance of doubt, any information heretofore delivered to a Remaining
Party specifically describing the business, properties or affairs of the
Transferor and as to which any representation or warranty was made in the Loan
Documents shall not be deemed to be information describing the business,
properties or affairs of the Transferee), and no Default or Event of Default has
occurred and is continuing as of the date hereof; and

 
3

--------------------------------------------------------------------------------


v.
This Agreement has been duly executed and delivered by its duly authorized
officer, and constitutes the legal, valid and binding obligation of such Bristow
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 


b.
By its execution hereof, the Administrative Agent represents and warrants to
Transferor and Transferee that MCQ Leasing is the [sole] Lender under the
Existing Credit Agreement and no additional Lender consent is required to amend
the Existing Credit Agreement, the Existing Insurance Supplemental Agreement and
the Existing Maintenance Supplemental Agreement, to release Transferor under the
Guaranty, to novate the Guaranty to Transferee, or to take any other action
contemplated by this Agreement.

 


5.
Effect of Amendment.  Except as set forth expressly herein, all terms of the
Existing Credit Agreement, the Existing Insurance Supplemental Agreement, the
Existing Maintenance Supplemental Agreement and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the parties thereto.  The execution,
delivery and effectiveness of this Agreement shall not, except as expressly
provided herein, (i) operate as a waiver of any right, power or remedy of the
Lenders under the Existing Credit Agreement, the Existing Insurance Supplemental
Agreement, the Existing Maintenance Supplemental Agreement or any other Loan
Document or (ii) constitute a waiver of any provision of the Amended Loan
Documents.

 


6.
Costs and Expenses.  The Borrower agrees to pay on demand all reasonable,
out-of-pocket costs and expenses of the Administrative Agent, Security Agent and
Lenders in connection with the preparation, execution and delivery of this
Agreement, including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of outside counsel with respect thereto.

 


7.
Miscellaneous.

 


a.
Governing Law; Jurisdiction.  This Agreement shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof other than Section 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.  Without limiting the foregoing, the
terms of Section 11 of the Guaranty shall be incorporated herein by reference,
mutatis mutandis.

 


b.
Counterparts; Electronic Execution.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 


c.
Severability.  If any provision of this Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 
4

--------------------------------------------------------------------------------


d.
Loan Document.  Upon its effectiveness pursuant to the terms hereof, this
Agreement shall constitute a “Loan Document” for all purposes of the Amended
Loan Documents.

 


e.
Entirety.  This Agreement represents the entire agreement of the parties hereto,
and supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the transactions
contemplated herein.

 


f.
Further Assurances.  Each party hereto agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by another party for carrying out the purposes of this Agreement.

 


g.
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.

 


h.
Amendment.  This Agreement may be amended or modified only by an agreement in
writing executed by all Parties and expressly identified as an amendment or
modification.

 
[Remainder of page intentionally blank]
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
TRANSFEROR:
     
BRISTOW GROUP INC.
       
By:
/s/ Geoffrey L. Carpenter
   
Name: Geoffrey L. Carpenter
 
Title: Vice President and Treasurer




 
BORROWER:
     
BRISTOW U.S. LLC,
 
as Borrower
     
By:
/s/ Geoffrey L. Carpenter
   
Name:  Geoffrey L. Carpenter
 
Title:    Manager



Signature Page to Conditional Novation and Amendment Agreement



--------------------------------------------------------------------------------

 
TRANSFEREE:
     
ERA GROUP INC.
     
By:
/s/ Chris Bradshaw
   
Name: Chris Bradshaw
 
Title: President & CEO



Signature Page to Conditional Novation and Amendment Agreement



--------------------------------------------------------------------------------

 
REMAINING PARTIES:
     
MACQUARIE BANK LIMITED,
 
as Security Agent
     
By:
/s/ Peter Burton
   
Name: Peter Burton
 
Title: Attorney
     
By:
/s/ Matthew Chapman
   
Name: Matthew Chapman
 
Title: Attorney
         
MACQUARIE BANK LIMITED,
 
as Administrative Agent
     
By:
/s/ Peter Burton
   
Name: Peter Burton
 
Title: Attorney
     
By:
/s/ Matthew Chapman
   
Name: Matthew Chapman
 
Title: Attorney
     
MACQUARIE LEASING LLC,
 
as sole Lender
     
By:
/s/ Sarah Johnston
   
Name: Sarah Johnston
 
Title: Attorney
           
By:
/s/ Greg Allen A’slinger
   
Name: Greg Allen A’slinger
 
Title: Attorney



Signature Page to Conditional Novation and Amendment Agreement



--------------------------------------------------------------------------------

SCHEDULE 1
 
AMENDMENTS TO EXISTING CREDIT AGREEMENT
 
The following amendments will be made to the Existing Credit Agreement on the
Novation Date:
 
SECTION
REF.


DESCRIPTION
AMENDED PROVISION
Existing Credit Agreement - Section 1.1
Definition of “Guarantor” shall be deleted and replaced with the following:
“Guarantor” shall mean Bristow Group Inc. (formerly known as Era Group Inc.)
Existing Credit Agreement - Section 1.1
The following definition of “Intermediate Owner” shall be added in the
appropriate place alphabetically:
“Intermediate Owner” shall mean Bristow Holdings U.S. Inc. (formerly known as
Bristow Group Inc.)
Existing Credit Agreement - Section 1.1
Definition of “Loan Party” shall be deleted and replaced with the following:
“Loan Party” shall mean, collectively or individually, the Borrower, the
Intermediate Owner and the Guarantor, as the context requires.
Existing Credit Agreement - Section 1.1
Definition of “Material Adverse Effect” shall be deleted and replaced with the
following:
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, (i) a
material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Guarantor and its Subsidiaries, taken as a whole, or the
Intermediate Owner and its Subsidiaries, taken as a whole, or (ii) a material
impairment on the ability of the Borrower or of the Guarantor, to perform any of
their respective material obligations under the Loan Documents or consummate the
transactions described herein.
Existing Credit Agreement - Section 1.1
Definition of “Parent Guaranty” shall be deleted and replaced with the
following:
“Parent Guaranty” means the Guaranty Agreement dated the Funding Date and
otherwise amended and novated following the Funding Date, by the Guarantor in
favor of the Lenders, the Security Agent and the Administrative Agent.
Existing Credit Agreement - Section 1.1
Definition of “Relevant Default” shall be deleted and replaced with the
following:
“Relevant Default” means (i) a Default by the Borrower in respect of any payment
obligation hereunder or (ii) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (A) liquidation, reorganization or
other relief in respect of the Borrower, Intermediate Owner or the Guarantor or
its debts, or any substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (B) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower, the Intermediate Owner or the Guarantor or
for a substantial part of its assets.
Existing Credit Agreement - Section 8.1
Subsection (g) shall be deleted and replaced by the following:
(g) the Borrower, the Intermediate Owner or the Guarantor (whether as primary
obligor or as guarantor or other surety) shall fail to make payments when due on
any Indebtedness which individually or in the aggregate the principal amount
thereof exceeds $50,000,000, or breach of any covenant contained in any
agreement relating to such Indebtedness causing or permitting the acceleration
of such Indebtedness after the giving of notice and the expiration of any
applicable grace period;
 



Schedule 1

--------------------------------------------------------------------------------

SECTION
REF.
 
DESCRIPTION
AMENDED PROVISION
Existing Credit Agreement - Section 8.1
Subsection (i) shall be deleted and replaced by the following:
(i) Borrower, the Intermediate Owner or the Guarantor shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1(i), (iii)
apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Borrower, the Intermediate Owner or
the Guarantor or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any board action for the purpose of effecting any of the foregoing;
 
 
Existing Credit Agreement - Section 8.1
Subsection (j) shall be deleted and replaced by the following:
(j) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, the Intermediate Owner or the Guarantor or its debts,
or any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or (ii)
the appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower, the Intermediate Owner or the Guarantor or for a
substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
Existing Credit Agreement - Section 8.1
Subsection (k) shall be deleted and replaced by the following:
(k) the Borrower, the Intermediate Owner or the Guarantor shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay
generally, its debts as they become due;
 
Existing Credit Agreement - Section 8.1
Subsection (m) shall be deleted and replaced by the following:
(m) any final judgment or order for the payment of money in excess of
$50,000,000 (but excluding any portion thereof that is subject to insurance
coverage within applicable policy limits and where the insurer has not denied or
contested coverage) is rendered against the Borrower, the Intermediate Owner or
the Guarantor, which judgments, orders, fines, penalties, awards or impositions
remain in effect for 30 days without being satisfied, discharged, stayed,
deferred, or vacated;
 



Schedule 1

--------------------------------------------------------------------------------

AMENDMENT TO EXISTING INSURANCE SUPPLEMENTAL AGREEMENT
 
The following amendment will be made to the Existing Insurance Supplemental
Agreement on the Novation Date:
 
SECTION
REF.


DESCRIPTION
AMENDED PROVISION
Existing Insurance Supplemental Agreement – Clause (f)
Existing Insurance Supplemental Agreement - Clause (f) shall be deleted and
replaced by the following:
Self-Insurance.  The Borrower (or any of its Affiliates, on its behalf) may
self-insure (by deductible, premium adjustment, or risk retention arrangement of
any kind) the insurance required to be maintained hereunder pursuant to the
Guarantor’s global aviation placement, subject to an aggregate limit of
$5,000,000.00.  For the avoidance of doubt, the term “Guarantor’s global
aviation placement” set forth in this clause (f) of the Insurance Supplemental
Agreement shall include Guarantor’s global aviation placement and/or
Intermediate Owner’s global aviation placement, whether separate or combined,
applicable to the Aircraft.  The Borrower agrees to give the Security Agent
prompt notice of any damage to or loss of, the Aircraft, or any part thereof.



Schedule 1

--------------------------------------------------------------------------------

AMENDMENT TO EXISTING MAINTENANCE SUPPLEMENTAL AGREEMENT
 
The following amendment will be made to the Existing Maintenance Supplemental
Agreement on the Novation Date:
 
SECTION
REF.


DESCRIPTION
AMENDED PROVISION
Existing Maintenance Supplemental Agreement – Section 2(l)
The following Amended Provision shall be added after the last sentence in
Section 2(l), as a new paragraph:
The Borrower, or any successor or assign, covenants that if a new or modified
Maintenance Program Agreement is entered into in order to combine the aircraft
fleets of Intermediate Owner and Parent, upon request by the Administrative
Agent and to the extent not prohibited by a confidentiality agreement, Borrower
shall (or shall cause its Affiliate to) promptly provide to the Administrative
Agent summaries of the Maintenance Program Agreement; provided, that the
Administrative Agent acknowledges that (i) a Maintenance Provider may require
that the Administrative Agent and other relevant Finance Parties enter into a
non-disclosure agreement as a condition to the Administrative Agreement and
other relevant Finance Parties receiving a copy of the related Maintenance
Program Agreement, (ii) a Maintenance Provider may require that certain
provisions of the related Maintenance Program Agreement be redacted, and (iii) a
Maintenance Provider may refuse to permit Borrower (or Borrower’s Affiliate) to
disclose to the Administrative Agent and other relevant Finance Parties the
related Maintenance Program Agreement; and provided, further, however that
Borrower may redact certain provisions of the related Maintenance Program
Agreement which Borrower reasonably considers confidential as it relates to
certain business or economic terms and conditions or as it relates to aircraft
other than the Aircraft, notwithstanding that the relevant Maintenance Provider
has not required redaction of such provisions.  Notwithstanding anything to the
contrary contained herein, provided that Borrower has used commercially
reasonable efforts to comply with its obligations under this Section 2(l), the
failure by Borrower to provide the Administrative Agent and other relevant
Finance Parties with summaries of a Maintenance Program Agreement shall not
constitute a Default or an Event of Default.  Each of the Administrative Agent
and Borrower agrees (and shall cause its Affiliate to) comply with the terms of
and provisions of the Maintenance Program Agreement in regard to any owner and
operator side letters, acknowledgments or consents required to be provided by
the parties to the Maintenance Provider in respect of the Maintenance Program
Agreement and to provide signed copies of any such owner and operator side
letters, acknowledgements or consents to the other party as were provided at the
time of the initial closing on this Loan Agreement.



Schedule 1

--------------------------------------------------------------------------------

SCHEDULE 2
 
FORM OF CONFIRMATION OF NOVATION DATE
 
[___], 2020


Macquarie Bank Limited
Level 5, 50 Martin Place
Sydney NSW 2000
Australia
Attention:     Jonathan Watkinson, Peter Burton
E-mail:  jonathan.watkinson@macquarie.com, peter.burton@macquarie.aero


Macquarie Leasing LLC
Two Embarcadero Center
Suite #200
San Francisco, CA 94111
Attention:      John Petkovic, Sarah Johnston
E-mail: john.petkovic@macquarie.aero, sarah.johnston@macquarie.aero


Re:
Confirmation of Novation Date



Ladies & Gentlemen:


Reference is hereby made to the Conditional Novation and Amendment Agreement
dated as of [___], 2020 by and among Transferor, as transferor, Transferee, as
transferee, Borrower, as borrower, Macquarie Bank Limited, as administrative
agent, Macquarie Bank Limited, as security agent and Macquarie Leasing LLC, as
lender (the "Conditional Novation") pertaining to the novation and amendment of
each of the Existing Credit Agreement, the Existing Insurance Supplemental
Agreement and the Existing Maintenance Supplemental Agreement (each as defined
in the Conditional Novation).  Any and all initially capitalized terms used
herein shall have the meanings ascribed thereto in the Conditional Novation,
unless specifically defined herein.


In accordance with the Conditional Novation, the undersigned hereby confirm that
the transaction contemplated by the Merger Agreement has occurred today,
____________, 2020, which such date shall be the “Novation Date” for all
purposes of the Conditional Novation.


[SIGNATURE PAGE FOLLOWS]


Schedule 2

--------------------------------------------------------------------------------

 
Sincerely,
     
BRISTOW HOLDINGS U.S. INC.,
 
f/k/a Bristow Group Inc.
     
By:
   

 
Name:
 
Title:
       
BRISTOW GROUP INC.,
 
f/k/a Era Group Inc.
     
By:
   

 
Name:
 
Title:
       
BRISTOW U.S. LLC,
 
as Borrower
     
By:
   

 
Name:
 
Title:





Schedule 2

--------------------------------------------------------------------------------